Exhibit 10.4

REVOLVING CREDIT NOTE

$15,000,000.00

 

June 19, 2007

 

FOR VALUE RECEIVED, the undersigned, MTR GAMING GROUP, INC., a Delaware
corporation, MOUNTAINEER PARK, INC., a West Virginia corporation, SPEAKEASY
GAMING OF LAS VEGAS, INC., a Nevada corporation, PRESQUE ISLE DOWNS, INC., a
Pennsylvania corporation, SCIOTO DOWNS, INC., an Ohio corporation and SPEAKEASY
GAMING OF FREMONT, INC., a Nevada corporation (collectively the “Borrowers”)
jointly and severally promise to pay to the order of COMMERZBANK AG, New York
and Grand Cayman Branches (the “Lender”) such sums as Lender may hereafter loan
or advance or re-loan to the Borrowers from time to time pursuant to the Credit
Facility as described in the Credit Agreement, hereinafter defined up to the
maximum principal sum of Fifteen Million Dollars ($15,000,000.00) (or such
lesser amount of such loans and advances made by Lender as may be outstanding
from time to time), the unpaid balance of which shall not exceed in the
aggregate the Lender’s Pro Rata Share of the Aggregate Commitment at any time,
together with interest on the principal balance outstanding from time to time at
the rate or rates set forth in the Credit Agreement.

A.            Incorporation of Credit Agreement.

1.             Reference is made to the Fifth Amended and Restated Credit
Agreement dated September 22, 2006, as amended by First Amendment to Fifth
Amended and Restated Credit Agreement dated concurrently herewith (as may be
further amended, modified, extended, renewed or restated from time to time, the
“Credit Agreement”), executed by and among the Borrowers and the Lender and the
other financial institutions from time to time parties thereto (collectively,
the “Lenders”), the Swingline Lender and L/C Issuer therein named, and Wells
Fargo Bank, National Association, as administrative and collateral agent for
itself and for the Lenders (the “Agent Bank”).  Terms defined in the Credit
Agreement and not otherwise defined herein are used herein with the meanings
defined for those terms in the Credit Agreement.  This is a Replacement Note, as
defined in the Credit Agreement, and collectively with each other Replacement
Note and the Revolving Credit Note payable to the order of Agent Bank,
constitutes the Revolving Credit Note referred to in the Credit Agreement, and
any holder hereof (in accordance with the Credit Agreement) is entitled to all
of the rights, remedies, benefits and privileges provided for in the Credit
Agreement as originally executed or as it may from time to time be supplemented,
modified or amended.  The Credit Agreement, among other things, contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events upon the terms and conditions therein specified.

1


--------------------------------------------------------------------------------


2.             The outstanding principal indebtedness evidenced by this
Revolving Credit Note shall be payable as provided in the Credit Agreement and
in any event on September 27, 2011, the Maturity Date.

3.             Interest shall be payable on the outstanding daily unpaid
principal amount of each Borrowing hereunder from the date thereof until payment
in full and shall accrue and be payable at the rates and on the dates set forth
in the Credit Agreement both before and after Default and before and after
maturity and judgment, with interest on overdue interest to bear interest at the
Default Rate, to the fullest extent permitted by applicable law.

4.             The amount of each payment hereunder shall be made to the Agent
Bank at the Agent Bank’s office as specified in the Credit Agreement for the
account of the Lenders at the time or times set forth therein, in lawful money
of the United States of America and in immediately available funds.

5.             Borrowings hereunder shall be made in accordance with the terms,
provisions and procedures set forth in the Credit Agreement.

B.                                     Default.  The “Late Charges and Default
Rate” provisions contained in Section 2.10 and the “Events of Default”
provisions contained in Article VII of the Credit Agreement are hereby
incorporated by this reference as though fully set forth herein.  Upon the
occurrence of a Default or Event of Default, Borrowers’ right to convert or
exercise its Interest Rate Option for a LIBOR Loan, or the continuation thereof
at the expiration of the then current Interest Period, shall immediately,
without notice or demand, terminate for so long as a Default or Event of Default
is continuing.

C.                                     Waiver.  Borrowers waive diligence,
demand, presentment for payment, protest and notice of protest.

D.                                    Collection Costs.  In the event of the
occurrence of an Event of Default, the Borrowers agree to pay all reasonable
costs of collection, including reasonable attorneys fees, in addition to and at
the time of the payment of such sum of money and/or the performance of such acts
as may be required to cure such default.  In the event legal action is commenced
for the collection of any sums owing hereunder the undersigned agrees that any
judgment issued as a consequence of such action against Borrowers shall bear
interest at a rate equal to the Default Rate until fully paid.

E.                                      Interest Rate Limitation. 
Notwithstanding any provision herein or in any document or instrument now or
hereafter securing this Revolving Credit Note, the total liability for payments
in the nature of interest shall not exceed the limits now imposed by the
applicable laws of the State of Nevada or the United States of America.

2


--------------------------------------------------------------------------------


F.                                      Security.  This Revolving Credit Note is
secured by the Security Documentation described in the Credit Agreement.

G.                                     Governing Law.  This Revolving Credit
Note has been delivered in Reno, Nevada, and shall be governed by and construed
in accordance with the laws of the State of Nevada.

H.                                    Partial Invalidity.  If any provision of
this Revolving Credit Note shall be prohibited by or invalid under any
applicable law, such provision shall be in­effective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
of any other provision of this Revolving Credit Note.

I.                                         No Conflict with Credit Agreement. 
This Revolving Credit Note is issued under, and subject to, the terms, covenants
and conditions of the Credit Agreement, which Credit Agreement is by this
reference incorporated herein and made a part hereof.  No reference herein to
the Credit Agreement and no provision of this Revolving Credit Note or the
Credit Agreement shall alter or impair the obligations of Borrowers, which are
absolute and unconditional, to pay the principal of and interest on this
Revolving Credit Note at the place, at the respective times, and in the currency
prescribed in the Credit Agreement.  If any provision of this Revolving Credit
Note conflicts or is inconsistent with any provision of the Credit Agreement,
the provisions of the Credit Agreement shall govern.

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Revolving Credit Note has been executed as of the date
first hereinabove written.

 

BORROWERS:

 

 

 

 

 

MTR GAMING GROUP, INC.,
a Delaware corporation

 

 

 

 

 

By

/S/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

 

President

 

 

 

 

 

 

 

 

 

 

MOUNTAINEER PARK, INC.,
a West Virginia corporation

 

 

 

 

 

 

By

/S/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

 

President

 

 

 

 

 

 

 

 

 

 

SPEAKEASY GAMING OF LAS VEGAS, INC.,
a Nevada corporation

 

 

 

 

 

 

By

/S/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

 

President

 

 

 

 

 

 

 

 

 

4


--------------------------------------------------------------------------------


 

 

PRESQUE ISLE DOWNS, INC.,
a Pennsylvania corporation

 

 

 

 

 

 

 

 

 

By

/S/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

 

Chairman

 

 

 

 

 

 

 

 

 

 

SCIOTO DOWNS, INC.,
an Ohio corporation

 

 

 

 

 

 

 

 

 

 

By

/S/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

 

Vice President

 

 

 

 

 

 

 

 

 

 

SPEAKEASY GAMING OF FREMONT, INC.,
a Nevada corporation

 

 

 

 

 

 

By

/S/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

 

President

 

 

 

 

5


--------------------------------------------------------------------------------